Citation Nr: 1437608	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-22 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for dyshidrosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, in which the RO granted service connection for dyshidrosis and assigned a noncompensable evaluation, effective January 29, 2004.  The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2009.

This matter was previously before the Board and was remanded for additional development in July 2010 and August 2012.  Review of the record shows substantial compliance with the remand directives, and thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent evidence of record fails to show that the Veteran's dyshidrosis has ever affected more than 3 percent of his entire surface area or 21 percent of his exposed areas, or has required the use of systemic therapy.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent for dyshidrosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.118, Diagnostic Code 7806 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
	
I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, the Veteran's claim arises from his disagreement with the initial evaluation of his dyshidrosis following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pursuant to VA's duty to assist a claimant in the development of a claim, VA has associated the Veteran's VA treatment records, non-VA treatment records, and service treatment records (STRs) with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also pursuant to the duty to assist, VA provided examinations and obtained medical opinions in June 2005, August 2006, and May 2014.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ in November 2009, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claim that were lacking to substantiate the Veteran's claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the present claim based on the current record.

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating Claim

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

Here, the Veteran's service-connected dyshidrosis has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7806, which sets forth the schedular criteria for rating dermatitis or eczema.  Under the criteria, a noncompensable evaluation is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected; and no more than topical therapy was required during the previous 12 month period.  A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the previous 12 month period.  In order to warrant a rating of 30 percent, the evidence must show that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; show that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the previous 12 month period.  A 60 percent rating, which is the highest rating available under Diagnostic Code 7806, is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the previous 12 month period.  Diagnostic Code 7806 also indicates that the relevant skin disability may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 

The Veteran asserted in various statements and during his November 2009 hearing that his dyshidrosis affects 30 to 60 percent of his body, a percentage that varies based on the occurrence of flare-ups.  He contended during his hearing that 20 to 30 percent of his body is affected, on average, and submitted photographs in March 2014 that he has purported shows that 70 percent of his body was affected during a recent flare-up.

The report of a June 2005 VA examination documents the Veteran's report that he has had recurrent episodes of vesicles on his hands about every two months and severe episodes with many vesicles on his hands and face about every eight months.  The examiner estimated that during severe attacks when the Veteran has both hand and facial lesions, the percentage of the total body surface area affected is no more than 3 percent and the percentage of the exposed areas affected is no more than 21 percent.  The examiner noted the Veteran's report that he has used a cream, presumed to be a topical steroid treatment, during these episodes and that this treatment was not productive of side effects.  The examiner noted that the Veteran was not being treated with systemic medication.

In March 2014, the Board requested a Veterans Health Administration (VHA) opinion by a dermatologist to determine what percentage of the Veteran's entire body or exposed areas of his body are affected by dyshidrosis and also determine the percentage of those areas that are affected during flare-ups.  Based on review of the Veteran's claims file, which includes photographs of the Veteran's skin that were submitted in December 2009, a VA dermatologist provided an opinion in May 2014.  The dermatologist reported that the photographs demonstrate that the Veteran has erythematous papules that are distributed in a follicular pattern and concluded that the eruption is most consistent with folliculitis, which is a condition that is entirely distinct from dyshidrosis.  With regard to the Veteran's dyshidrosis, the dermatologist noted that this condition affects the Veteran's hands and, during a flare-up, 2 percent of the Veteran's entire surface area and 15 percent of the Veteran's exposed areas would be affected by dyshidrosis.

In a statement dated June 2014, the Veteran expressed disagreement with the dermatologist's assessment of the affected area.  Specifically, the Veteran stated that the photographs he submitted show that at least 40 percent of his body is covered by a rash.  The Board notes here that while the Veteran is competent to make observations concerning the part of his body that is covered by a rash, generally, he is not competent to offer an opinion regarding the estimated percent of his body that is covered by his service-connected dyshidrosis, specifically, as he is not competent to provide evidence pertaining to complex medical issues such as the identification and differentiation of skin disorders.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether manifestations of a skin disability are specifically due to his dyshidrosis is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.  Thus, because the dermatologist found that the eruptions shown in the photographs are consistent with folliculitis, a condition for which the Veteran does not have service connection and which is distinct from dyshidrosis, the Board finds that consideration of his folliculitis when rating his dyshidrosis would be improper.

After careful review of the evidence, the Board finds that the Veteran's dyshidrosis best approximates an initial rating of 30 percent.  In so finding, the Board finds the June 2005 report that the percentage of the exposed areas affected by his dyshidrosis is no more than 21 percent during flare-ups highly probative, as this value represents the full extent to which the Veteran has been affected by his dyshidrosis.  See Jandreau, 492 F.3d at 1376 ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

The Board finds that the maximum available rating of 60 percent is not warranted because the Veteran has not taken systemic therapy such as corticosteroids or immunosuppressive drugs to treat his dyshidrosis.  Additionally, the evidence fails to show that more than 40 percent of the Veteran's entire body or exposed areas have been affected.  To this point, the Board notes again that while the May 2014 VHA opinion indicates that a great percentage of the Veteran's body is affected by folliculitis, this condition is distinct from dyshidrosis, and thus, the effects of this condition will not be considered in rating his service-connected dyshidrosis.

Overall, the Board finds that an initial 30 percent rating for dyshidrosis is warranted and the preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the criteria for rating skin disorders contemplate the Veteran's disability since the Veteran's dyshidrosis has been productive of skin lesions that he has been able to treat with topical steroids that have not caused any side effects.  Notably, the schedular criteria also contemplate symptoms that are more severe than what the Veteran has demonstrated, such as the use of systemic therapy.  The Board also finds that referral for extraschedular consideration is not warranted with regard to the combined effect of the Veteran's service-connected disabilities.  See generally Johnson v. McDonald, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014) (holding that 38 C.F.R. § 3.321 also entitles a veteran to consideration of the combined effect of all of the veteran's service-connected disabilities in determining whether referral for extraschedular evaluation is appropriate).  Thus, the criteria are adequate to evaluate these disabilities and referral for consideration of an extraschedular rating is not warranted.

Lastly, it is observed that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) can be considered a component of an increased rating claim where TDIU is expressly raised or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU has not been raised by the evidence.  Thus, referral of this issue for AOJ consideration is not warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial 30 percent rating, but not higher, is granted for dyshidrosis.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


